IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,099-01


                   EX PARTE LEONARD DESHAWN SCOTT, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W14-45581-Q(A) IN THE 204TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated sexual assault and sentenced to forty years’

imprisonment. The Fifth Court of Appeals affirmed his conviction. Scott v. State, No. 05-17-01193-

CR (Tex. App. — Dallas Aug. 20, 2018) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On March 20, 2020, the trial court entered an order designating issues. The district clerk

forwarded this application to this Court before the trial court made findings of fact and conclusions

of law. We remand this application to the trial court to complete its evidentiary investigation and

make findings of fact and conclusions of law.
        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 15, 2020

Do not publish